Citation Nr: 1543957	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected degenerative arthritis of the thoracic spine, status post-injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1962 through October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Atlanta, Georgia.

The issue was previously remanded by the Board in September 2014 for additional development.  The RO granted service connection for radiculopathy in the left and right lower extremities.  Though the Veteran has not specifically expressed disagreement with this decision, in March and May 2015, he submitted additional private treatment records showing treatment for radiculopathy.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for his service-connected degenerative arthritis of the thoracic spine, status post-injury.  In a February 2015 letter, the Veteran stated he was again evaluated by his private physician, Dr. E. and underwent an MRI.  Though the Veteran submitted additional private treatment records from MidTown Neurology dated from February to April 2015 which include records from Dr. B., these records do not include any treatment or evaluation from Dr. E. or an MRI report.  Therefore, a remand is required in order for these records to be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have provided treatment for the service-connected degenerative arthritis of the thoracic spine.  This request should include, but not be limited to, treatment records from Dr. E.  Ask the Veteran to provide a release for these records.  The AOJ should attempt to obtain any properly identified records.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After completion of above and undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




